DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C.119 a-d. the certified copy has been filed in Japanese Parent App No. JP2018-068884 filed on 30 March 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 03 February 2022 has been entered. Claims 1-14 remain pending in the application. 
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 05 October 2021.

Specification
The disclosure is objected to because of the following informalities: page 8 line 27 recite “B-ode data” and should be changed to “B-mode data”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding claim 1, lines 10-11 recite “calculate a projection component of the vector toward a direction set in advance, with respect to at least a part of the scan region”. It is unclear how a projection is calculated from a vector on an entire region, as a vector is a magnitude and direction or if the vector is in a part of the scan region. A region is not a vector as it neither has a magnitude or directional information. For examination purposes, the vector will be regarding as in a part of the scan region.

Regarding claim 2, lines 2-4 recites “as the movement information, the processing circuitry calculates one selected from among velocity, a displacement, a moving direction, and a time period before arrival, with respect to the moving member”. Claim 1 recites the vector as the 
In addition, claim 2, lines 5-6 recites  “calculates the moment of first or higher order around one selected from among an average value, a median value, and an origin, with respect to the movement information.” This element conflicts with amended claim 1. Claim 1 recites the moment is of the projection component of the vector. Claim 2 recites the moment is with respect to movement information while claim 1 recites the moment is the projection component of the vector of the moving member. It is unclear if the moment is of the vector/movement information or the projection. For examination purposes the moment is of the vector/movement information.

Regarding claim 7, lines 3 recites “a vector”. It is unclear if this is the same or different vector as the one recited in claim 1. In addition, claim 7, lines 7-8 recites “a projection component” It is unclear if this is the same or different vector as the one recited in claim 1.

Regarding claim 12, line 5 recites “a vector” It is unclear if this is the same or different vector as the one recited in claim 1.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shandas et al. (US 20140147013), in view of Abe et al. (US 20150094584).

Regarding claim 1, Shandas et al. teaches (Fig. 1 and 13) a medical diagnosis apparatus (Echo PIV system 10, ultrasound system 11) comprising processing circuitry (“…the computer 19A comprises a processor and a tangible computer readable storage medium (memory) for storing processor executable instructions for processing images.” (Para. [0102])) configured:
to generate first images in a time series (i.e. “B-mode sequential images”) on a basis of a result of a scan performed on a region (“A plurality of DICOM encoded ultrasound B-mode sequential images representing sequential image pairs of a plurality of particles is received, such as by a computer.” (Para. [0014]));
to specify a position of a moving member (i.e. bubble) included in the scan region, with respect to each of the first images in the time series (“…identifying and tracking a flow tracer (e.g., ultrasound contrast microbubbles) within a flow field, and computing local velocity vectors using a cross-correlation algorithm.” (Para. [0104]), 
to obtain a vector of the moving member as movement information (i.e. velocity vector) of the moving member on a basis of the positions of the moving member (“The cross-correlation between the two images gives the displacement of the particles, allowing a velocity vector field to be determined based on the time between images.” (Para. [0108])).
Shandas fails to explicitly disclose to calculate a projection component of the vector toward a direction set in advance, with respect to at least a part of the scan region; and to calculate a moment of first or higher order of the projection component of the vector.
In the same diagnosis field of endeavor, Kawagishi teaches to calculate a projection component of the vector toward a direction set in advance (“when calculating “ave(L)_V(t)”, the obtaining unit 172 extracts a vector component in the direction of the short-axis plane “S(L)” perpendicular to the long-axis direction, from the motion vector “V(P(t))”. (Para. [0078)) with respect to at least a part of the scan region (“it may be effective, for the estimation thereof, to use an average motion vector obtained by averaging the motion vectors within the region of interest.”[0076]; region of interest of would the scan region)

It would have been obvious to one of ordinary skill in the art at the time to modify the processing circuitry of Shandas with the calculations of Kawagishi as this would allow users to easily recognize regions in with movement of objects in the region of interest are different and/or out of synchronization (see Kawagishi [0235]).

Regarding claim 2, Shandas et al. teaches that as the movement information (i.e. velocity vector), the processing circuitry calculates one selected from among velocity, a displacement, a moving direction, and a time period before arrival, with respect to the moving member (“…the image pair vector maps and the modified image pair vector maps are combined to create a corresponding temporary vector map. The temporary vector maps are averaged to obtain a mean velocity vector field of the sequential image pairs representing a fluid flow of a plurality of particles.” (Para. [0014]), “An Echo PIV analysis process and algorithm that allows for the generation of multi-component velocity information through the analysis of DICOM-coded ultrasound B-mode images is disclosed herein.” (Para. [0026])), and
the processing circuitry calculates the moment of first or higher order (i.e. standard deviation) around one selected from among an average value, a median value, and an origin, with respect to the movement information (“…an average cross-correlation transformation is applied to each cross correlation map to create an image pair vector map for each image pair... The temporary vector maps are averaged to 

Regarding claim 3, Shandas et al. teaches that as the moment of first or higher order, the processing circuitry calculates a variable value that is temporal, spatial, or spatiotemporal (“Spatial Resolution…An approximate measure of the lateral resolution at the focal point is the Rayleigh resolution criterion which gives the distance from the beam peak to the first zero and is equal to r=f#.lamda. (Eqn. 1)… Temporal Resolution…Frame rate of the Echo PIV system is determined by FOV and several other system parameters, including the beam line density (BLD) and system hardware response time T.sub.h BLD is the number of scan lines generated within one transducer element width (Wele) in the B-mode image…The time for generating one imaging frame is: T.sub.f=BLD.times.T.sub.1.times.N.sub.ele (Eqn. 2) (Para. [0132]-[0136])).

Regarding claim 6, Shandas et al. teaches the processing circuity.
However, Shandas et al. fails to explicitly disclose accepting an input operation for designating the direction.
In the same field of ultrasonic blood flow imaging, Kawagishi teaches accepting an input operation for designating the direction (“The output modes explained below are realized by a rendering process performed by the image generating unit 14 under control of the controlling unit 18 to which the output information from the determining 
It would be obvious to one skilled in the art before the effective filing date to modify Shandas et al. with the input system of Kawagishi, as this would allow users to more easily identify directions in the region of interest (see Kawagishi Para. [0133])

Regarding claim 8, Shandas et al. teach (Fig. 54A-B) that the processing circuitry (Fig. 1; “…the computer 19A comprises a processor and a tangible computer readable storage medium (memory) for storing processor executable instructions for processing images.” (Para. [0102])) displays a histogram indicating a distribution of velocity values of the moving member (“FIG. 54A illustrates histograms for velocity vector numbers along a line in an axial direction from 200 single pairs of DICOM-coded images, the vector maps without filtering. FIG. 54B illustrates histograms for velocity vector numbers along a line in an axial direction from 200 single pairs of RF-reconstructed images, the vector maps after filtering.” (Para. [0082]-[0083]); “The cross-correlation (CC) map generated by the Echo PIV analysis of RF data has a high signal-to-noise ratio (SNR) as shown in FIG. 54A.” Para. [0283]; “a processor for accessing the DICOM encoded ultrasound B-mode images stored on the tangible computer readable storage medium and for executing the executable instructions stored on the tangible 

Regarding claim 9, Shandas et al. teaches (Fig. 1) that the medical diagnosis apparatus is an ultrasound diagnosis apparatus (“B-mode image frames 16 are first obtained by sweeping a focused ultrasound beam, such as produced via ultrasound system 11…” (Para. [0102])).

Regarding claim 10, Shandas et al. teaches that the movement information includes a component in a direction from a direction of ultrasound scan performed on the scan region (“In 2D flow field model, a velocity vector may have components in the axial direction and in the lateral direction. For blood velocity measurements, the accuracy of the lateral velocity component is important because the blood vessels will be usually roughly parallel to the transducer scan direction, that is, the primary blood velocity component will usually be in the lateral direction.” (Para. [0137])).

Regarding claim 11, Shandas et al. teach (Fig. 2A) that the moving member is a bubble (“…the method includes identifying and tracking a flow tracer (e.g., ultrasound contrast microbubbles) within a flow field, and computing local velocity vectors using a cross-correlation algorithm.” (Para. [0104])). FIG. 2A shows two consecutive grayscale particle images of the microbubbles in the fully developed laminar flow.

Regarding claim 12, Shandas et al. teach (Fig. 1) that the processing circuitry specifies the position of the bubble with respect to each of the images in the time series (“…identifying and tracking a flow tracer (e.g., ultrasound contrast microbubbles) within a flow field, and computing local velocity vectors using a cross-correlation algorithm.” (Para. [0104]), “Due to the large difference in impedance between the microbubble and surrounding fluid (collectively referred to by reference character 14), and pressure-induced non-linear resonance, the bubbles scatter strongly. This results in RF DATA 15 which is filtered and represents reconstructed B-mode image frames 16 of the particle positions.” (Para. [0103])), and 
the processing circuitry calculates a vector expressing movement of the bubble, by tracking the position of the moving member in each of the images in the time series (“The cross-correlation between the two images gives the displacement of the particles, allowing a velocity vector field to be determined based on the time between images.” (Para. [0108])).

Regarding claim 13, Shandas et al. teaches (Fig. 1) a medical image processing apparatus (11) comprising processing circuitry (“…the computer 19A comprises a processor and a tangible computer readable storage medium (memory) for storing processor executable instructions for processing images.” (Para. [0102])) configured:
to generate first images in a time series (i.e. “B-mode sequential images”) on a basis of a result of a scan performed on a region (“A plurality of DICOM encoded 
to specify a position of a moving member (i.e. bubble) included in the scan region, with respect to each of the first images in the time series (“…identifying and tracking a flow tracer (e.g., ultrasound contrast microbubbles) within a flow field, and computing local velocity vectors using a cross-correlation algorithm.” (Para. [0104]), “Due to the large difference in impedance between the microbubble and surrounding fluid (collectively referred to by reference character 14), and pressure-induced non-linear resonance, the bubbles scatter strongly. This results in RF DATA 15 which is filtered and represents reconstructed B-mode image frames 16 of the particle positions.” (Para. [0103]));
to obtain a vector of the moving member as movement information (i.e. velocity vector) of the moving member on a basis of the positions of the moving member (“The cross-correlation between the two images gives the displacement of the particles, allowing a velocity vector field to be determined based on the time between images.” (Para. [0108])).
Shandas fails to explicitly disclose to calculate a projection component of the vector toward a direction set in advance, with respect to at least a part of the scan region; and to calculate a moment of first or higher order of the projection component of the vector.
In the same diagnosis field of endeavor, Kawagishi teaches to calculate a projection component of the vector toward a direction set in advance (“when calculating “ave(L)_V(t)”, the obtaining unit 172 extracts a vector component in the direction of the 
to calculate a moment of first or higher order of the projection component of the vector (“obtaining unit 172 uses an average vector “ave(L)_V(t)” obtained by averaging motion vectors in the circumferential direction at the level.” (Para. [0077])).
It would have been obvious to one of ordinary skill in the art at the time to modify the processing circuitry of Shandas with the calculations of Kawagishi as this would allow users to easily recognize regions in with movement of objects in the region of interest are different and/or out of synchronization (see Kawagishi [0235]).

Regarding claim 14, Shandas et al. teaches an image processing method comprising:
obtaining first images in a time series (i.e. “B-mode sequential images”) on a basis of a result of a scan performed on a region (“A plurality of DICOM encoded ultrasound B-mode sequential images representing sequential image pairs of a plurality of particles is received, such as by a computer.” (Para. [0014]));
specifying a position of a moving member (i.e. bubble) included in the scan region, with respect to each of the first images in the time series (“…identifying and tracking a flow tracer (e.g., ultrasound contrast microbubbles) within a flow field, and computing local velocity vectors using a cross-correlation algorithm.” (Para. [0104]), 
obtaining a vector of the moving member as movement information (i.e. velocity vector) of the moving member on a basis of the positions of the moving member (“The cross-correlation between the two images gives the displacement of the particles, allowing a velocity vector field to be determined based on the time between images.” (Para. [0108])).
Shandas fails to explicitly disclose to calculate a projection component of the vector toward a direction set in advance, with respect to at least a part of the scan region; and to calculate a moment of first or higher order of the projection component of the vector.
In the same diagnosis field of endeavor, Kawagishi teaches to calculate a projection component of the vector toward a direction set in advance (“when calculating “ave(L)_V(t)”, the obtaining unit 172 extracts a vector component in the direction of the short-axis plane “S(L)” perpendicular to the long-axis direction, from the motion vector “V(P(t))”. (Para. [0078)) with respect to at least a part of the scan region (“it may be effective, for the estimation thereof, to use an average motion vector obtained by averaging the motion vectors within the region of interest.”[0076]; region of interest of would the scan region)

It would have been obvious to one of ordinary skill in the art at the time to modify the processing circuitry of Shandas with the calculations of Kawagishi as this would allow users to easily recognize regions in with movement of objects in the region of interest are different and/or out of synchronization (see Kawagishi [0235]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shandas in view of Kawagishi, as applied to claim 1 above, further in view of Sato (US 20050148875).

Regarding claim 4, Shandas et al. teaches (Fig. 42) that the processing circuitry calculates the moment of first or higher order with respect to each of various positions in a region of interest within the scan region (Fig. 17; “…Compute the standard deviation of the vector field;” (Para. [0189]), “For the real flow field, generally it can be assumed that the velocity difference between the neighboring velocity vectors is smaller than a certain threshold                         
                            
                                
                                    U
                                    
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            a
                                            v
                                            g
                                        
                                    
                                
                            
                            >
                             
                            
                                
                                    ∈
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                
                            
                             
                        
                     (Eqn. B1) where U(i,j) is the velocity at each position (i,j), U.sub.avg is the average value of total vectors in the flow field, and                         
                            
                                
                                    ∈
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                
                            
                            =
                             
                            
                                
                                    C
                                
                                
                                    g
                                
                            
                            
                                
                                    U
                                
                                
                                    s
                                    t
                                    d
                                
                            
                             
                        
                    , in which, C.sub.g is a constant (assigned by the user) and U.sub.std is the standard deviation of vector values within the flow field.” (Para. [0319])). Note that, because the velocity vector is calculated for each position and the standard deviation is taken on the velocity vector map as a whole, then the standard deviation is calculated at 
the processing circuitry generates as the second image, an image structured with pixels each having a pixel value expressing the velocity (“A series of RF datasets corresponding to several frames were acquired. These RF data were reconstructed into image frames and two sequential images were then subjected to PIV analysis. The images were divided into interrogation windows (16.times.16 pixels) and a cross-correlation was applied to the two interrogation windows over the entire imaging frame to determine the displacement of the particles, resulting in the velocity field depicted in FIG. 5B” (Para. [0119]), “The size of the cross-correlated B-mode particle images is about 180.times.160 pixels, and one pixel displacement represents about 5 cm/s in velocity…Therefore, when the interrogation window size is 16.times.16, only up to 4-pixel displacement can be accurately measured, which corresponds to a velocity of up to 20 cm/s. (Para. [0250])).
However, Shandas et al. fail to teach that the image is structured with pixels each having a pixel value expressing the moment of first order or higher.
In the same field of ultrasonic diagnostics, Sato teach an image that is structured with pixels each having a pixel value expressing the moment of first order or higher (i.e. standard deviation/variance) stating, “…each individual pixel of the flow-velocity-value image data or the flow-velocity-value/variance-value image data is displayed only in a case where the pixel value (power value) of the power-value image data corresponding to the pertinent pixel is, at least, equal to a preset threshold value” (Para. [0085]). This 
It would be obvious to one skilled in the art before the effective filing date to modify the processing circuitry of Shandas et al. by enabling it to generate an image that is structured with pixels each having a pixel value expressing the moment of first order or higher, as taught by Sato, in order to enhance the high flow velocity detectability (Para. [0013]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shandas in view of Kawagishi, as applied to claim 1 above, further in view of Du et al. (WO 2018058606). With regards to Du et al., Examiner is referring to a machine-generated English translation of the WIPO document.

Regarding claim 7, Shandas et al. teach as the movement information, the processing circuitry calculates a vector of the moving member (“…the image pair vector maps and the modified image pair vector maps are combined to create a corresponding temporary vector map. The temporary vector maps are averaged to obtain a mean velocity vector field of the sequential image pairs representing a fluid flow of a plurality of particles.” (Para. [0014]), “An Echo PIV analysis process and algorithm that allows for the generation of multi-component velocity information through the analysis of DICOM-coded ultrasound B-mode images is disclosed herein.” (Para. [0026]), FIG. 2B shows the calculated velocity vectors for the fully developed laminar flow.),

the processing circuitry calculates the moment of first or higher order of a component of the vector (Fig. 17; “…Compute the standard deviation of the vector field;” (Para. [0189]), “For the real flow field, generally it can be assumed that the velocity difference between the neighboring velocity vectors is smaller than a certain threshold                         
                            
                                
                                    U
                                    
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            a
                                            v
                                            g
                                        
                                    
                                
                            
                            >
                             
                            
                                
                                    ∈
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                
                            
                             
                        
                     (Eqn. B1) where U(i,j) is the velocity at each position (i,j), U.sub.avg is the average value of total vectors in the flow field, and                         
                            
                                
                                    ∈
                                
                                
                                    t
                                    h
                                    r
                                    e
                                    s
                                    h
                                
                            
                            =
                             
                            
                                
                                    C
                                
                                
                                    g
                                
                            
                            
                                
                                    U
                                
                                
                                    s
                                    t
                                    d
                                
                            
                             
                        
                    , in which, C.sub.g is a constant (assigned by the user) and U.sub.std is the standard deviation of vector values within the flow field.” (Para. [0319])). Fig. 42 shows a graph of the standard deviations at a plurality of points along the central scan line. Note that, the velocity vector is made of two components (lateral and axial) and because the standard deviation is taken of the vector, the standard deviation is taken of those vector components.
However, Shandas et al. fail to specifically teach that the component is a projection component toward a direction set in advance.
In the same field of ultrasonic blood flow imaging, Du et al. teach that the component is a projection component toward a direction set in advance (“…if the blood flow velocity vector is calculated in step S200, the image processing module superimposes the blood flow velocity vector on the ultrasound image to form a blood 
It would be obvious to one skilled in the art before the effective filing date to modify Shandas et al. by using a projection component toward a direction set in advance, as taught by Du et al., because the actual flow direction of the target point within the scan target can be clearly depicted in the displayed blood flow projection map (pg. 25, lines 20-21).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shandas in view of Kawagishi, as applied to claim 1 above, further in view of Dentinger (US 20080119736).

Regarding claim 5, Shandas et al. teach that the processing circuitry generates, as the second image, an image on a basis of the moment of first or higher order (i.e. standard deviation) and a threshold value (i.e. the standard deviation is used as a threshold value) (Figs. 38A and 38B; “…there are certain outliers that are quite different from their neighbors; similarly, at the upper vortex flow of the aneurysm model, some 
However, Shandas et al. fails to specifically teach that the image specifically is a binarized image.
In the same field of object and movement identification in ultrasound data, Dentinger teaches generating a binarized image on a [based on a threshold value] (“An embodiment of the system for automatically detecting an object associated with a rate of movement, generally comprises: a processor for filtering a complex autocorrelation signal corresponding to the rate of movement; demodulating the filtered complex autocorrelation signal; calculating one or more statistics of one or more noise pixels corresponding to objects without periodic movement; determining an adaptive threshold for a magnitude of one or more object pixels based on one or more properties of the noise; identifying the object pixels that correspond to one or more positive and negative velocities based on the threshold;…” (Para. [0007]), “Any pixel with a magnitude above binary image identifying the object pixels…” (Para. [0064])).
It would be obvious to one skilled in the art before the effective filing date to further modify the processing circuitry of Shandas et al. to generate a binary image of the moving object, as taught by Dentinger, to group regions or adjacent pixels that have the same intensity values in order to identify the detected object based on the velocity values (Para. [0007], [0067]).

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive and are moot because the new ground of rejection relies on newly cited portions of Nix and new references Kallback and Yamamoto necessitated by amendment to teach the matter challenged in the argument and amendments.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793